Name: Council Regulation (EEC) No 4166/87 of 21 December 1987 establishing ceilings and Community surveillance for imports of certain products originating in Malta (1988)
 Type: Regulation
 Subject Matter: Europe;  leather and textile industries;  trade policy;  international trade
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 398 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4166/87 of 21 December 1987 establishing ceilings and Community surveillance for imports of certain products originat ing in Malta ( 1988) Whereas this objective may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings at Com ­ munity level as and when the products are entered with customs authorities for free circulation ; whereas this ad ­ ministrative procedure must provide for the possibility of the applicable customs duties being reimposed as soon as the ceilings are reached at Community level ; Whereas the nomenclature used will be replaced from 1 January 1988 by the combined nomenclature based on the International Convention on the Harmonized Com ­ modity Description and Coding System ; whereas this Regulation must therefore take account of that fact by indicating the combined nomenclature codes and, where appropriate , the Taric code numbers of the products concerned ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the provisions of the Additional Protocol to the Agreement establishing an association between the Euro ­ pean Economic Community and Malta ('), have lapsed ; Whereas the arrangements which the Community applies to trade with Malta within the context of the association with that country should be extended for 1988 ; Whereas the Council has adopted Regulation (EEC) No 2357/86 of 24 July 1986 amending Regulations (EEC) No 3555/80, (EEC) No 3394/ 85 and (EEC) No 3668 / 85 as regards imports into Greece of certain pro ­ ducts originating in Malta (2); whereas , since a Protocol as provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal does not exist, the Community must take the measures referred to in Arti ­ cles 180 and 367 of that Act, whereas this Regulation applies to the Community as constituted on 31 Decem ­ ber 1985 ; Whereas the abovementioned Additional Protocol pro ­ vides for the total abolition of customs duties in respect of the products to which the Agreement applies ; whereas , however, exemption from duties in respect of a number of products is subject to ceilings above which the customs duties applicable to third countries may be reim ­ posed ; whereas the ceilings to be applied in 1988 should therefore be determined ; whereas those ceilings can be applied only if the Community is regularly informed of imports of the said products originating in Malta ; whereas imports of those products should therefore be subject to a system of surveillance ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission and the latter must in parti ­ cular be able to follow the progress of quantities charged against the ceilings and keep the Member States in ­ formed ; whereas this cooperation has to be particularly close since the Commission must be able to take appro ­ priate measures to reimpose customs tariffs if one of the ceilings is reached, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 imports into the Community as constituted on 31 December 1985 of the products listed in the Annex and originating in Malta shall be subject to annual ceilings and Community sur ­ veillance . The description of the products referred to in the first subparagraph, the corresponding combined nomencla ­ ture codes and the ceilings are set out in the Annex. ( 1) OJ No L 304 , 29 . 11 . 1977 , p. 2 . (2) OJ No L 205 , 29 . 7 . 1986, p. 9 . No L 398/2 Official Journal of the European Communities 31 . 12 . 87 2 . Quantities shall be charged against the ceilings as and when the products are entered with customs auth ­ orities for free circulation accompanied by a movement certificate in accordance with the rules contained in the Protocol concerning the definition of the concept of originating products' and methods of administrative cooperation annexed to the Protocol laying down certain provisions relating to the Agreement establishing an as ­ sociation between the European Economic Community and Malta (1). Goods may be charged against the ceiling only if the movement certificate is submitted before the date on which customs duties are reimposed. The extent to which a ceiling is used up shall be deter ­ mined at Community level on the basis of the imports charged against it in the manner defined in the preceding subparagraphs. Member States shall inform the Commission of imports charged in accordance with the above procedure at the intervals and within the time limits specified in paragraph 4 . 3 . As soon as the ceilings have been reached, the Commission may adopt a Regulation reimposing until the end of the calendar year the customs duties appli ­ cable to third countries . 4 . Member States shall send the Commission not later than the 15th day of each month statements of the quan ­ tities charged during the preceding month. If the Com ­ mission so requests , they shall provide such statements for periods of 10 days and forward them within five clear days of the end of each 10 -day period . Article 2 The Commission, in close cooperation with the Member States, shall take all appropriate measures for the pur ­ poses of applying this Regulation . Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987 . For the Council The President B. HAARDER O OJ No L 111 , 28 . 4 . 1976, p. 3 . 31 . 12 . 87 Official Journal of the European Communities No L 398 /3 ANNEX List of products subject to import ceilings in 1988 Order No GN code Description Level of ceiling (tonnes) 11.0010 5204 5204 11 00 5204 19 00 5205 5206 5604 ex 5604 90 00 Cotton sewing thread, whether or not put up, for retail sale :  Not put up for retail sale :  Containing 85 % or more by weight of cotton  Other Coton yarn (other than sewing thread), containing 85 % or more by weight of cotton, not put up for retail sale Cotton yarn (other than sewing thread), containing less than 85 % by weight of cotton, not put up for retail sale Rubber thread and cord, textile covered ; textile yarn, and strip and the like of heading No 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics :  Other :  Of cotton application of ceiling suspended 11.0020 5208 5209 5210 5211 5212 5801 5801 21 00 ex 5811 00 00 ex 6308 00 00 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres , weighing not more than 200 g/m2 Woven fabrics of cotton , containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing more than 200 g/m2 Other woven fabrics of cotton Woven pile fabrics and chenille fabrics, other than fabrics of heading No 5802 or 5806 :  Of cotton :  Uncut weft pile fabrics Quilted textile products of cotton in the piece , composed of one or more layers of textile materials assembled with padding by stitching or otherwise, other than embroidery of heading No 5810 Sets consisting of wovpn fabric and yarn, of cotton, whether or not with accessories , for making up into rugs, tapestries , embroidered table cloths or serviettes , or similar textile articles, put up in packings for retail sale application of ¢ ceiling suspended 11.0030 5506 5507 Synthetic staple fibres , carded, combed or otherwise processed for spinning Artificial staple fibres , carded, combed or otherwise processed for spinning application of ceiling suspended 11.0040 5608 5608 19 5608 19 19 5608 19 39 5608 90 00 Knotted netting of twine, cordage or rope ; made-up fishing nets and other made-up nets , of textile materials :  Of man-made textile materials :  Other : Made-up nets : Of nylon or other polyamides : Other Other : Other  Other No L 398/4 Official Journal of the European Communities 31 . 12 . 87 Order No CN code Description Level of ceiling(tonnes) 11.0040 (cont 'd) 6101 6102 6103 6104 6106 6107 Men's or boys' overcoats , car-coats , capes, cloaks, anoraks (including ski ­ jackets), wind-cheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading No 6103 Women's or girls ' overcoats , car-coats, capes, cloaks , anoraks (including ski ­ jackets), wind-cheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading No 6104 Men's or boys' suits , ensembles , jackets , blazers, trousers , bib and brace overalls , breeches and shorts (other than swimwear), knitted or crocheted Women's or girls' suits , ensembles, jackets, blazers, dresses, skirts , divided skirts , trousers, bib and brace overalls , breeches and shorts (other than swimwear), knitted or crocheted Women's or girls' blouses, shirts and shirt-blouses, knitted or crocheted Men's or boys' underpants, briefs , nightshirts , pyjamas, bathrobes, dressing gowns and similar articles , knitted or crocheted :  Other :  Of cotton  Of man-made fibres  Of other textile materials Women's or girls ' slips , petticoats, briefs , panties , nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knitted or crocheted :  Other :  Of cotton  Of man-made fibres  Of other textile materials : Of wool or fine animal hair Of other textile materials Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted : 6107 91 00 6107 92 00 6107 99 00 6108 610891 00 6108 92 00 6108 99 6108 99 10 6108 99 90 6110 6110 10  Of wool or fine animal hair : 6110 1031 6110 1039 6110 1091 6110 10 99 6110 20  Other : Men's or boys': Of wool Of fine animal hair Women's or girls': Of wool Of fine animal hair  Of cotton :  Other : Men's or boys' Women's or girls '  Of man-made fibres :  Other : Men's or boys' Women's or girls '  Of other textile materials :  Of flax or ramie  Other 6110 20 91 6110 20 99 6110 30 6110 30 91 6110 30 99 6110 90 6110 90 10 6110 90 90 31 . 12 . 87 Official Journal of the European Communities No L 398/5 CN code Description Level of ceiling (tonnes)Order No 11.0040 (cont 'd) 6111 6111 10 6111 1090 6111 20 6111 20 90 6111 30 6111 30 90 6111 90 00 6112 6112 11 00 6112 12 00 6112 19 00 6112 20 00 6112 31 6112 31 90 6112 39 6112 39 90 6112 41 6112 41 90 6112 49 6112 49 90 6113 00 6113 00 90 6114 6117 6301 6301 20 6301 20 10 6301 30 6301 30 10 6301 40 6301 40 10 Babies' garments and clothing accessories , knitted or crocheted :  Of wool or fine animal hair :  Other  Of cotton :  Other  Of synthetic fibres : i Other  Of other textile materials Track suits , ski suits and swimwear, knitted or crocheted :  Track suits :  Of cotton  Of synthetic fibres  Of other textile materials  Ski suits  Men's or boys' swimwear :  Of synthetic fibres : Other  Of other textile materials : Other  Women's or girls ' swimwear :  Of synthetic fibres : Other  Of other textile materials : Other Garments , made up of knitted or crocheted fabrics of heading No 5903 , 5906 or 5907 :  Other Other garments, knitted or crocheted Other made up clothing accessories , knitted or crocheted , knitted or crocheted parts of garments or of clothing accessories Blankets and travelling rugs :  Blankets (other than electric blankets) and travelling rugs, of wool or of fine animal hair :  Knitted or crocheted  Blankets (other than electric blankets) and travelling rugs, of cotton :  Knitted or crocheted  Blankets (other than electric blankets) and travelling rugs, of synthetic fibres :  Knitted or crocheted application of ceiling suspended No L 398 /6 Official Journal of the European Communities 31 . 12 . 87 Order No CN code Description Level of ceiling(tonnes) 11.0040 (cont'd) 6301 90 6301 90 10 6302 6302 10 6302 10 10 6302 10 90 6302 40 00 6303 6303 11 00 6303 12 00 6303 19 00  Other blankets and travelling rugs :  Knitted or crocheted Bed linen, table linen, toilet linen and kitchen linen :  Bed linen, knitted or crocheted :  Of cotton  Of other textile materials  Table linen, knitted or crocheted Curtains (including drapes) and interior blinds ; curtain or bed valances :  Knitted or crocheted :  Of cotton  Of synthetic fibres   Of other textile materials 6304 Other furnishing articles, excluding those of heading No 9404 :  Bedspreads : application ofceiling suspended 6304 1 1 00  Knitted or crocheted  Other : l 6304 91 00  Knitted or crocheted 6305 Sacks and bags, of a kind used for the packing of goods : \ 6305 20 00  Of cotton  Of man-made textile materials : 6305 31  Of polyethylene or polypropylene strip or the like ex 6305 39 00  Other : Of cotton l ex 6305 90 00  Of other textile materials :  Of cotton \ 6307 Other made up articles, including dress patterns : I 6307 10  Floor-cloths, dish-cloths , dusters and similar cleaning cloths : 6307 10 10  Knitted or crocheted 6307 90  Other : 6307 90 10  Knitted or crocheted 11.0050 6201 6203 6207 6207 91 00 6207 92 00 6207 99 00 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks (including ski ­ jackets), wind-cheaters, wind-jackets ancl similar articles , other than those of heading No 6203 Men's or boys' suits , ensembles, jackets, blazers, trousers, bib and brace overalls , breeches and shorts (other than swimwear) Men's or boys' singlets and other vests , underpants, briefs , nightshirts , pyjamas, bathrobes, dressing gowns and similar articles :  Other :  Of cotton  Of man-made fibres  Of other textile materials 31 . 12 . 87 Official Journal of the European Communities No L 398/7 Order No CN code Description Level of ceiling (tonnes) 11.0050 (cont 'd) 6210 6210 10 Garments , made up of fabrics of heading Nos 5602 , 5603 , 5903 , 5906 or 5907 :  Of fabrics of heading No 5602 or 5603 :  Of fabrics of heading No 5603 : 6210 10 91 In sterile packs 6210 10 99 Other l 6210 20 00 - Other garments , of the type described in subheadings 6201 11 to 6201 19 ' 6210 40 00 - Other men's or boys' garments 6211 Track suits , ski suits and swimwear ; other garments : \  Swimwear : 6211 11 00  Men's or boys' 6211 20 00  Ski suits 1 392 tonnes - Other garments , men's or boys': \ 6211 31 00  Of wool or fine animal hair I 6211 32  Of cotton : 6211 32 10 Industrial and occupational clothing l 6211 32 90 Other 6211 33  Of man-made fibres : 6211 33 10 Industrial and occupational clothing 6211 33 90 Other 6211 39 00  Of other textile materials \ 6217 Other made up clothing accessories ; parts of garments or of clothing acces ­ sories, other than those of heading No 6212 : 6217 90 00  Parts J